PER CURIAM
Defendant was convicted of armed robbery and appealed. His sole charge of error is the court’s failure to instruct the jury that an accomplice’s testimony must be corroborated. No request was made for such an instruction nor was any exception taken to the court’s failure to so instruct.
A question not raised and preserved in the trial court will not be considered upon appeal unless upon an examination of the entire record the court can say that the error is manifest and that the ends of justice will not otherwise be satisfied. State v. Abel, 241 Or 465, 467, 406 P2d 902 (1965). The error was not preserved and no manifest injustice resulted. Defendant’s defense was an alibi. In addition to the testimony of the accomplice, he was identified as participating in the crime by two eyewitnesses who were his victims and had an opportunity to observe him closely for a period of 10 to 15 minutes.
The judgment of the trial court is affirmed.